DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase et al (U.S. Patent Application Publication No. 2009/0261140), hereinafter “Kase”.
With respect to Claim 1, Kase. A sheet feeding apparatus comprising: 
a supporting unit configured to rotatably support a roll sheet formed by winding a continuous sheet into a roll shape 1; 
a first conveying path 20 forming member placed in a position spaced apart from the roll sheet 1 supported by the supporting unit, and configured to form a first conveying path of the sheet; and 
a displacing unit 26,28 including a guide portion 21,23 (See Figures 3-4) capable of being displaced between a guide position (See Figures 1-2) on the side of a start position of the first conveying path, and a retracting position (See Figure 6) set farther from the start position than the guide position, 
wherein the guide portion 21,23 (See Figures 3-4) is displaced from the retracting position to the guide position when a leading edge of the sheet separated from the roll sheet supported by the supporting unit is positioned between the guide portion in the retracting position and the start position.  
With respect to Claim 2, Kase further teaches a driving unit 2a,2b configured to rotate the roll sheet 1 supported by the supporting unit, thereby feeding the sheet, wherein the driving unit rotates the roll sheet such that the leading edge separates from the roll sheet between the start position and the guide portion in the retracting position.
With respect to Claim 11, Kase further teaches wherein the guide portion 21,23 (See Figures 3-4) comprises a plurality of guide portions 27 (See Figure 3) spaced apart from each other in a widthwise direction intersecting a feeding direction of the driving unit, and the first conveying path forming member extends between the plurality of guide portions spaced apart from each other.  
With respect to Claim 12, Kase further teaches wherein the retracting position can be changed in accordance with a type of the sheet.  
With respect to Claim 13, Kase further teaches a printing apparatus (See Paragraph [0023], lines 1-2) comprising: a sheet feeding apparatus cited in claim 1; and a printing unit 15 configured to print an image on a sheet fed from the sheet feeding apparatus.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 3-10 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the sheet feeding apparatus set forth including wherein the displacing unit further includes a pivoting portion configured to support the guide portion and pivot around a rotational axis of the roll sheet.
	None of the references of the prior art teach or suggest wherein the displacing unit further includes a pivoting portion configured to support the guide portion and pivot around a rotational axis of the roll sheet as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the sheet feeding apparatus in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654